DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JONATHAN NEELEY,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D21-3335

                           [September 7, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 502001CF009105XXXMB.

   Jonathan Neeley, Arcadia, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell Egber,
Assistant Attorney General, West Palm Beach, for appellee.

GERBER, J.

    The defendant appeals from the circuit court’s order denying with
prejudice his motion for postconviction relief based on alleged newly
discovered evidence of an uncommunicated plea offer. The circuit court
based its denial on its finding that the motion’s attached affidavit was
“facially insufficient to support a newly discovered evidence claim as it was
not sworn by the affiant before an individual authorized to administer
oaths.” On appeal, the defendant argues that the motion’s supporting
affidavit, despite not having been sworn by the affiant before an individual
authorized to administer oaths, was facially sufficient, because the
affidavit contained a signed written declaration complying with section
92.525(2), Florida Statutes (2020).

   We agree with the defendant’s argument, based on section 92.525(2)’s
plain language and precedent from our Supreme Court. We thus reverse
the circuit court’s order and remand for consideration of the defendant’s
postconviction motion on the merits. We write this opinion not only to
explain our reasoning, but also to explain why the state’s reliance on
Placide v. State, 189 So. 3d 810 (Fla. 4th DCA 2015), is misplaced.
                                Our Reasoning

    Florida Rule of Criminal Procedure 3.850(c), after listing the seven
required contents of a postconviction motion, states: “If the defendant is
filing a newly discovered evidence claim based on … a newly discovered
witness, the defendant shall include an affidavit from that person as an
attachment to his or her motion.”

    Here, the motion’s attached affidavit, after describing the alleged newly
discovered evidence of an uncommunicated plea offer, concluded with the
following verification followed by the affiant’s signature:

      I declare under the penalty of perjury pursuant to S. 92.525(2)
      F.S. (2020) that I have read the foregoing affidavit and the
      statements 1 thru 5 are true and correct.

    Even though this     verification was not completed under oath or
affirmation taken or      administered before an officer authorized to
administer oaths, the    verification was legally sufficient under sections
92.525(1)(c), (2), and   (4)(c), Florida Statutes (2020). Section 92.525
pertinently provides:

      (1) If authorized or required by law, by rule of an
      administrative agency, or by rule or order of court that a
      document be verified by a person, the verification may be
      accomplished in the following manner:

      (a) Under oath or affirmation taken or administered before an
      officer authorized under s. 92.50 to administer oaths;

      (b) Under oath or affirmation taken or administered by an
      officer authorized under s. 117.10 to administer oaths; or

      (c) By the signing of the written declaration prescribed
      in subsection (2).

      (2) A written declaration means the following statement:
      “Under penalties of perjury, I declare that I have read the
      foregoing [document] and that the facts stated in it are
      true,” followed by the signature of the person making the
      declaration, except when a verification on information or
      belief is permitted by law, in which case the words “to the best
      of my knowledge and belief” may be added. The written

                                     2
      declaration shall be printed or typed at the end of or
      immediately below the document being verified and above the
      signature of the person making the declaration.

      ….

      (4) As used in this section:

      ….

      (c) The requirement that a document be verified means
      that the document must be signed or executed by a
      person and that the person must state under oath or
      affirm that the facts or matters stated or recited in the
      document are true, or words of that import or effect.

§ 92.525, Fla. Stat. (2020) (emphases added).

   Breaking down the plain language of sections 92.525(2) and (4)(c) into
three elements, a signed written declaration being offered as a legally
sufficient verification must show that the affiant has:

   (1) made the declaration “under penalties of perjury”;
   (2) “read the foregoing [document]”; and
   (3) indicated that “the facts or matters stated or recited in the document
       are true, or words of that import or effect.”

   Here, the affiant’s verification satisfies all three elements, as shown by
the following numerical notations which we have inserted to correspond
with our numerical listing above:

      (1) I declare under the penalty of perjury pursuant to S.
      92.525(2) F.S. (2020) that (2) I have read the foregoing
      affidavit and (3) the statements 1 thru 5 are true and correct.

   Our decision follows our Supreme Court’s precedent in State v. Shearer,
628 So. 2d 1102 (Fla. 1993). In Shearer, the court was asked the following
certified question of great public importance: “Is the written declaration
found in section 92.525, Florida Statutes (1991), an acceptable alternative
oath which may be used in a rule 3.850 motion in place of the notary
signature requirement of rule 3.987?” Id. at 1102. The court answered in
the affirmative, reasoning:



                                     3
      [The oath from subsection 92.525(2)] starts with the words,
      “Under penalties of perjury.” Information in the motion must
      be based on personal knowledge, not on mere belief,
      supposition, or speculation. A postconviction movant who
      falsely signs this oath could be convicted of perjury just as
      one who falsely signs the oath currently set out in rule 3.987.

Id. at 1103.

   Our decision also is consistent with, if not indistinguishable from, our
sister court’s decision in Wilson v. State, 202 So. 3d 135 (Fla. 2d DCA
2016). In Wilson, the defendant’s rule 3.850 postconviction motion alleged
he had obtained newly discovered evidence from six new witnesses. Id. at
136. The defendant attached each witness’s affidavit, which included
section 92.525(2)’s required attestation. Id. The circuit court denied the
defendant’s motion, agreeing with the state’s response that “the affidavits
were legally insufficient,” in part because the affidavits did not indicate the
witnesses had sworn under oath before a person having authority to
administer an oath. Id. After the circuit court gave the defendant leave to
amend, the defendant did so, but only by reducing the number of affidavits
from six to two. Id. The circuit court summarily denied the defendant’s
amended motion, concluding that “the affidavits submitted by the
defendant from these witnesses remain legally insufficient.” Id.

   On appeal, the Second District reversed.            The Second District
pertinently reasoned:

          The affidavits at issue here each contained an attestation
      tracking the language of section 92.525(2), and we conclude
      that such is sufficient to satisfy the requirements of rule
      3.850(c)[]. We initially note that the rule only requires an
      affidavit; it does not specify how the affidavit is to be sworn.
      Additionally, the Florida Supreme Court has held that “the
      unnotarized oath from subsection 92.525(2) [can] be used in
      a rule 3.850 motion.” State v. Shearer, 628 So. 2d 1102, 1103
      (Fla. 1993); see also Hyden v. State, 117 So. 3d 1 (Fla. 2d DCA
      2011) (“The Florida Supreme Court has determined that the
      oath set forth in section 92.525(2) is sufficient to satisfy the
      oath requirement in postconviction motions. The court
      reasoned that this particular oath provides the same
      protection against perjury as a notarized oath.” (citation
      omitted)). We see no reason why the oath found sufficient
      enough to ensure the veracity of the rule 3.850 motion itself


                                      4
      should be found insufficient to ensure the veracity of the
      affidavits filed in support of the motion.

          We therefore conclude that based on the plain language of
      section 92.525 and the supreme court’s application of the
      statute in Shearer, the affidavits attached to [the defendant’s]
      amended rule 3.850 motion were not legally insufficient.
      Accordingly, we reverse the postconviction court’s denial of
      the motion and remand for the court to address the motion on
      its merits.

202 So. 3d at 136-37.

   We agree with the Second District’s reasoning, which applies equally to
the instant case.

 Why the State’s Reliance on Our Decision in Placide is Misplaced

   In Placide, we affirmed the circuit court’s denial of a defendant’s rule
3.850 postconviction motion alleging newly discovered evidence,
concluding that the affidavit which the defendant had attached to his
motion was not only inherently incredible, but also not properly sworn.
189 So. 3d at 813. As to the latter conclusion, we reasoned:

      The affidavit states: “I SWEAR OR AFFIRM THAT THE ABOVE
      AND FOREGOING REPRESENTATIONS ARE TRUE AND
      CORRECT TO THE BEST OF MY INFORMATION,
      KNOWLEDGE, AND BELIEF.” This statement would be
      insufficient to constitute a signed, written declaration under
      section 92.525(2), Florida Statutes (2014). Among other
      things, a written declaration must state that it is made
      “[u]nder penalties of perjury.” § 92.525(2), Fla. Stat. (2014).
      The qualifying language, “to the best of my information,
      knowledge, and belief,” is an insufficient oath to support
      a postconviction motion. State v. Shearer, 628 So. 2d 1102,
      1103 (Fla. 1993) (holding that the qualifying language that
      allegations were “true and correct to the best of his knowledge”
      was insufficient).

189 So. 3d at 813-14 (emphases added).

   After providing the foregoing reasoning, we added             a   second
independent reason for the affidavit’s legal insufficiency:


                                     5
          The affidavit is further insufficient because it does not
      reflect that it was sworn to before an individual authorized to
      administer oaths.

         ….

          [Here, the affidavit’s] purported oath contains improper
      qualifying language that equivocates as to the truth of the
      statement and is not made under penalty of perjury. The
      statement signed by the notary provides only:              “I, the
      undersigned Notary Public, do hereby affirm that [the affiant]
      personally appeared before me … and signed the above
      Affidavit as [her] free and voluntary act and deed.” The notary
      affirms merely that [the affiant] signed the statement, not that
      [the affiant] made the statement under oath. Thus, the
      statement is not properly verified and is insufficient to support
      a newly-discovered-evidence claim.

189 So. 3d at 814.

    What we had described in Placide as two independent reasons for the
affidavit’s legal insufficiency, the state here has attempted to re-
characterize into a single overarching reason for the affidavit’s legal
insufficiency. That is, the state attempts to re-characterize Placide as
holding that regardless of whether the affidavit’s signed written declaration
had complied with section 92.525(2), the affidavit also had to have
complied with section 92.525(1)(a) or (b) by being verified under oath or
affirmation taken or administered before an officer authorized to
administer oaths. However, the state’s re-characterization of Placide
expressly conflicts with our supreme court’s decision in Shearer and
section 92.525(1)(c)’s plain language, which unambiguously provides that
a verification also may be accomplished “[b]y the signing of the written
declaration prescribed in subsection (2).” Here, as explained above, the
affidavit’s verification contained a signed written declaration complying
with section 92.525(2)’s elements.

                                Conclusion

    Based on the foregoing, we reverse the circuit court’s order denying
with prejudice the defendant’s motion for postconviction relief. We remand
for the circuit court to consider the defendant’s motion for postconviction
relief on the merits by either holding an evidentiary hearing or denying the
motion if the record conclusively establishes the defendant is not entitled
to relief.

                                      6
  Reversed and remanded with instructions.

CONNER and FORST, JJ., concur.

                         *       *           *

  Not final until disposition of timely filed motion for rehearing.




                                 7